Title: From Thomas Jefferson to Samuel House, 18 August 1785
From: Jefferson, Thomas
To: House, Samuel



Dear Sir
Paris Aug. 18. 1785.

Your favour of May 28. came to hand the 22d. Ultimo. I have spoken with some merchants of this place and endeavoured to shew them that it would be worth their while to try some commercial adventures to America, the disposal of which I would have endeavoured to procure for you. But this place carries on no distant commerce, but in their modes and other trifles: and the tales of want of faith and of bankruptcies in America, which are disseminated by the English papers, deter them from thinking of adventures in that way. I very much fear that it will be difficult to introduce a commerce with this country even in articles where it would be for the interest of both to trade together. Their mercantile characters are too easily rebuffed by difficulties. I wish I could have given you a more comfortable answer. I inclose a  letter for Mrs. Trist. Should she not be returned be so good as to keep it till she does return. Present my most friendly respects to Mrs. House and be assured of the esteem with which I am Dr. Sir your most obedt. humble servt.,

Th: Jefferson

